Title: To Thomas Jefferson from Andrew Elzey, 2 March 1808
From: Elzey, Andrew
To: Jefferson, Thomas


                        
                            
                        2 Mch. 1808
                     
                        
                        1808 The President to A Elzey
                  Feb. 2. To attendance, Medicine Dressings &c Dressing from the above date ‘till the 2.d. of March   $30.00
                  
                     Aug. 8. 1808 Rcd payment
                        
                            Anwd. Elzey
                     
                        
                    